Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CIP of 16/355.935 03/18/2019, now is US 10,660,905.
2.	Claims 1-13 are pending in the application.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a  terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 1-13 are rejected under the judicially created doctrine of obviousness-
type double patenting as being unpatentable independently over claim 1 of Rosensweet et al. US 10,285,998, and over claims 1 and 7 of Rosensweet et al. US 10,660,905 respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a pharmaceutical two-phase bio-identical hormone admixture comprising a solid bioidentical hormone comprised of one or more of Bi-Est, progesterone, testosterone and dehydroepiandrosterone (DHEA) and an excipient carrier oil comprised of one or more of the excipient carrier oils listed in Table A(i.e., Borage Seed oil, Evening Primrose oil or Jojoba oil). Dependent claims 2-13 further limit the methods further limit the scope of compositions, i.e., the specific concentration bio-identical hormone in claims 2, 5, 8 and 11, and specific formulation in claims 3-4, 6-7, 9-10 and 12-13.
	Rosensweet et al. ‘998 claims a pharmaceutical two-phase bio-identical hormone admixture comprising a solid bio-identical hormone formulation consisting of Bi-Est wherein the ratio of estradiol to estriol has an upper range between 80 percent by weight estradiol to 20 percent by weight estriol and a lower range of 20 percent by 
weight estradiol to 80 percent by weight estriol wherein the overall 
concentration of Bi-Est in said admixture is between 5 mg per mL and 80 mg per 
mL and an excipient carrier oil, see column 8.
	Rosensweet et al. ‘905 claims a pharmaceutical two-phase bio-identical hormone admixture comprising a solid bio-identical hormone formulation of testosterone wherein 
comprised of one or more of jojoba oil, evening primrose oil, and borage seed 
oil, see claim 1 in column 7.
	Rosensweet et al. ‘905 claims a pharmaceutical two-phase bio-identical hormone admixture comprising a solid bio-identical hormone formulation of dehydroepiandrosterone (DHEA) wherein the overall concentration of dehydroepiandrosterone (DHEA) in said admixture is between 10 mg per mL and 200 mg per mL and an excipient carrier oil wherein said excipient carrier oil is comprised of one or more of jojoba oil, evening primrose oil, and borage seed oil, see claim 7 in column 8.  
The difference between instant claims and Rosensweet et al. ‘998 and ‘905 is that the instant claims claim a broader scope of bio-identical hormone.
One having ordinary skill in the art would find the claims 1-13 prima facie obvious because one would be motivated to employ the compositions of Rosensweet et al. ‘998 and ‘905 to obtain instant invention.  
The motivation to make the claimed compositions derived from the known compositions of Rosensweet et al. ‘998 and ‘905 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is 
(571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629   


May 11, 2021